ORDER

PER CURIAM.
Damion Neal appeals from a sentence and judgment of one count of first degree robbery, one count of armed criminal action, and one count of second degree robbery. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2013).